Exhibit 99.1 PENN WEST ANNOUNCES ITS RESULTS FOR THE FIRST QUARTER ENDED MARCH 31, 2011 FOR IMMEDIATE RELEASE, May 5, 2011 PENN WEST PETROLEUM LTD. (TSX - PWT; NYSE - PWE) (“PENN WEST EXPLORATION”) is pleased to announce its results for the first quarter ended March 31, 2011 Operations • During the first quarter of 2011, Penn West continued to focus on key light-oil resources in the Cardium, Spearfish (Waskada), Colorado (Viking) and Northern Carbonate plays. In these core areas we drilled 129 of our 153 net produceable wells in the quarter using state of the art horizontal drilling technology and multi stage completion techniques. First quarter results from our key resource plays continue to be in line with forecast type curve production rates. Penn West added to a future drilling inventory of over 10,000 wells with strategic appraisal drilling and creative deal making. We used the strength of our asset base across western Canada to continue to consolidate our core area positions in exchange for non core production and other considerations. • Our light-oil resource drilling resulted in a 14 percent increase in first quarter light-oil production compared to the same quarter of 2010. Oil and liquids production represents over 63 percent of total production and the ratio of oil to gas continues to grow quarterly. • We were faced with many challenges in the first quarter of 2011; outages at a large partner operated facility at Swan Hills and the main oil pipeline transporting western Canadian crude oil had the potential to impact average production for the quarter by up to 10,000 boe (1) per day. Through the efforts of our production team and marketing group, we reduced the impact of the outages on average production to approximately 3,500 boe per day for the first quarter. We were also challenged by severe winter weather which impacted production volumes and operations in many parts of the Western Canadian Sedimentary Basin. Our operations group and field production staff successfully kept equipment running and wells producing to reduce our weather related production losses to minimal levels. The original plan for the first quarter of 2011 was to produce approximately 170,000 boe per day. Average production of 166,135 boe per day in the first quarter of 2011 speaks to our ability to conduct an extensive drilling program and keep production flowing in circumstances that are within our control. • Penn West’s production capability at the end of the first quarter was approximately 172,000 boe per day. We are maintaining our annual production guidance of 172,000 to 177,000 boe per day. Financial Results • Funds flow (2) was $356 million in the first quarter of 2011, a 17 percent increase from the $305 million reported in the fourth quarter of 2010 and a three percent increase from the $344 million reported in the first quarter of 2010. Basic funds flow was $0.77 per share (2) in the first quarter of 2011 compared to $0.67 per share in the fourth quarter of 2010 and $0.81 per share in the first quarter of 2010. • Net income for the first quarter of 2011 was $291 million ($0.63 per share-basic) compared to a net loss of $37 million ($0.08 per share-basic) in the fourth quarter of 2010 and net income of $98 million ($0.23 per share-basic) in the first quarter of 2010. Net income increased from the comparative periods due to higher revenues and a deferred income tax recovery relating to our conversion to an E&P company which was partially offset by unrealized risk management losses and one-time share-based compensation charges resulting from our corporate conversion. • The netback (2) of $29.56 per boe in the first quarter of 2011 was 17 percent higher than the fourth quarter of 2010 primarily due to increased crude oil prices. Pleaserefer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. The terms “funds flow”, “funds flow per share-basic” and “netback” are non-GAAP measures. Please refer to the “Calculation of Funds Flow”, “Highlights - Netback per boe” and “Non-GAAP Measures Advisory” sections below. 2 Operational Highlights On January 1, 2011, Penn West reorganized as a conventional exploration and production (“E&P”) company operating under the trade name Penn West Exploration.We ramped up our capital spending from $263 million in the first quarter of 2010 to $492 million in our oil-focused first quarter of 2011. Cardium • With 665,000 net acres and more than 2,500 identified drilling locations to-date in the Cardium, Penn West is the dominant operator in the largest conventional light-oil resource play in Canada. We began to ramp up drilling in the first quarter and will continue with an aggressive 2011 program that is budgeted at $300 to $325 million. We anticipate full-year 2011 drilling to exceed 90 wells with 34 wells drilled in the first quarter utilizing a peak of eight rigs. Penn West wells across the trend are performing better than industry, averaging approximately 220 boe per day in the first month of production, 150 boe per day over the first three months and over 100 boe per day in the first year. Our 2010 and first quarter 2011 program focused on all areas of the Cardium. Given the positive average well productivity rates across the Cardium trend and the large extent of our resource holdings, we believe that our position provides us with the ability to generate strong rates of return for many years. Our 2011 development program is concentrated on the Willesden Green, Alder Flats and West Pembina areas. Spearfish (Waskada) • In the last quarter of 2010, we significantly increased our capital investment in southwest Manitoba.Production rates are averaging approximately 120 boe per day in the first month, 90 boe per day over the first three months, and over 60 boe per day over the first year. We continued our momentum into 2011 drilling 45 wells reaching a peak of five rigs in the first quarter. Since late 2009, we have increased productive capability in this play from approximately 500 boe per day to over 7,000 boe per day. Our 75,000 net acres provide us with more than a 10-year drilling inventory. Colorado (Viking) • Penn West operates a dominant position of greater than 750,000 acres in the borderlands of southern Alberta and Saskatchewan. To date, we have identified more than 1,000 light-oil drilling locations and more than 1,500 mixed gas/oil locations on this trend. Our drilling in the first quarter of 2011 continued to provide positive results. Our main Dodsland Viking oil play shows average production rates for the first month of approximately 80 boe per day, 55 boe per day over the first three months and 40 boe per day over the first year. We have also started a program to delineate a significant gas play with associated oil production in the Alberta portion of the trend. Northern Carbonates • We continued our appraisal programs in the Carbonate Slave Point and Swan Hills platforms in the first quarter of 2011. Production rates of recent wells have averaged in excess of 250 boe per day during the first month, and approximately 200 boe per day over a three-month period. As we accumulate more information, we will provide average rates over a 12-month period. Our inventory already exceeds 400 drilling locations across more than 200,000 net acres on the Slave Point and the Swan Hills carbonate platforms. A total of five rigs were in operation during the quarter and we anticipate a similar number to be deployed later in the year as we continue to advance our delineation of this play. Capital expenditures in 2011 in the area are expected to be $125 - $150 million. Peace River Oil Partnership • During the first quarter, the Peace River Oil Partnership moved forward with its resource assessment strategy which included drilling 53 stratigraphic core wells, four horizontal assessment wells and the construction of its cyclic steam pilot facility. The cyclic steam pilot has been commissioned and steam injection started in late April with production response expected in July. 2 Cordova Joint Venture • Penn West and its partner continue to appraise this resource play. In the first quarter, three gross appraisal wells (1.5 net) were drilled into the natural gas bearing Muskwa shale with an additional 12 - 17 gross appraisal wells planned for the remainder of 2011. We anticipate completing these wells in the third quarter with flow-testing beginning early in the fourth quarter. Penn West has significant infrastructure in place which will be a key advantage when the project moves into the development stage.Gross capital spending is anticipated to be $140 - $160 million ($35 - $40 million net to Penn West) for 2011. Business Environment • Crude oil prices averaged WTI US$94.25 per barrel in the first quarter of 2011 compared to US$85.18 per barrel in the fourth quarter of 2010 and US$78.79 per barrel for the first quarter of 2010. • In the first quarter of 2011, the AECO Monthly Index averaged $3.77 per mcf compared to $3.58 per mcf in the fourth quarter of 2010 and $5.35 per mcf in the first quarter of 2010. Risk Management Activity • We entered into additional crude oil collars on 10,000 barrels per day for 2012 at US$90.00 per barrel to US$123.98 per barrel after March 31, 2011. Currently, we have 41,000 barrels per day of our 2011 crude oil production hedged between US$79.98 per barrel and US$96.39 per barrel and 35,000 barrels per day of our 2012 production between US$86.00 per barrel and US$109.72 per barrel. • Subsequent to March 31, 2011, we entered into additional foreign exchange forward contracts relating to the principal balances on our senior notes totaling US$352 million at an average exchange rate of $0.996 CAD/USD maturing from 2014 to 2020. Dividends • On May 4, 2011, our Board of Directors declared our second quarter dividend of $0.27 per share to be paid on July 15, 2011 to shareholders of record on June 30, 2011. International Financial Reporting Standards (“IFRS”) • Effective January 1, 2011, we converted to IFRS. Our balance sheet was restated to IFRS on January 1, 2010 and our financial results were converted to IFRS thereafter. A full description of the changes is detailed in Note 3 and Note 17 to our unaudited interim consolidated financial statements as at and for the three month period ended March 31, 2011. The adoption of IFRS has not led to any significant changes to our business operations, capital strategies or funds flow. 2 HIGHLIGHTS Three months ended March 31 % change Financial (millions, except per share amounts) Gross revenues (1) $ $ 5 Funds flow 3 Basic per share (5 ) Diluted per share (2) (5 ) Net income (2) 98 Basic per share (2) Diluted per share (2) Capital expenditures, net (3) 87 Long-term debt at period-end (6 ) Convertible debentures (9
